Citation Nr: 1325892	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-12 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent since September 23, 2009, and in excess of 70 percent since June 22, 2011.  


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

In January 2013, prior to the promulgation of a decision in the appeal, the Board received the Veteran's withdrawal of the appeal of entitlement to an initial rating for PTSD in excess of 50 percent since September 23, 2009, and in excess of 70 percent since June 22, 2011. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to an initial rating for service-connected PTSD in excess of 50 percent since September 23, 2009, and in excess of 70 percent since June 22, 2011, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  An appeal withdrawal is effective when received by the agency of original jurisdiction prior to its transfer to the Board, and thereafter, it is effective when received by the Board.  Id.  

In January 2013, following transfer of the Veteran's appeal to the Board, the appellant submitted a letter expressing his desire to withdraw his appeal by stating that he did not wish to appeal any decision already reached.  Accordingly, following transfer of an appeal to the Board, a written withdrawal of an appeal is effective when received by the Board prior to promulgation of a decision, the Board does not have jurisdiction to review the appeal, and it is dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).


ORDER

The appeal for an initial rating for service-connected PTSD in excess of 50 percent since September 23, 2009, and in excess of 70 percent since June 22, 2011 is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


